Case 5:19-cv-01394-VAP-SHK Document 10 Filed 10/23/19 Page 1 of 2 Page ID #:36
Case 5:19-cv-01394-VAP-SHK Document 10 Filed 10/23/19 Page 2 of 2 Page ID #:37



 definition of a “high-frequency litigant” as provided by California Civil Procedure Code
 sections 425.55(b)(1) & (2). Plaintiff shall file a Response to this Order to Show
 Cause by no later than October 31, 2019. Failure to timely or adequately respond to
 this Order to Show Cause may, without further warning, result in the dismissal of the
 entire action without prejudice or the Court declining to exercise supplemental
 jurisdiction over the Unruh Act and other state law claims, if any, and the dismissal of
 any such claims pursuant to 28 U.S.C. § 1367(c).



        IT IS SO ORDERED.




  Page 2 of 2                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk bh
